DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 15, 19, and 20 are rejected under 35 USC 102(a)(1). Claims 12-13, 16-18 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3-5, 12 and 14 objected to because of the following informalities:
Claim 3 recites “the adjust coordinates” in line 4. It should recite “the adjustment coordinates”.
Claims 4 recites “the adjust coordinates” in line 2. It should recite “the adjustment coordinates”.
Claim 5 recites “X-ray receiver” in lines 3, 4, and 5. It should recite “the X-ray receiver”.
Claim 12 recites “at least locking holes” in line 6. It should recite “at least two locking holes”.
Claim 14 recites “the least two locking holes” in line 2. It should recite “the at least two locking holes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viant et al. (Viant, W. J., et al. "A computer assisted orthopaedic surgical system for distal locking of intramedullary nails." Proceedings of the Institution of Mechanical Engineers, Part H: Journal of Engineering in Medicine 211.4 (1997): 293-300.).
Regarding Claim 15, Viant discloses a method of drilling a hole for a locking screw to secure an intramedullary nail to a bone (Pg. 293, Abstract), the method comprising: 
causing a medical imaging device to be in a first position relative to the intramedullary nail (Pg. 296, 3.1); 
while the medical imaging device is in the first position, generating a first X-ray image of the bone, the first X-ray image including a portion of the intramedullary nail, the portion of the intramedullary nail including a first visual perspective of a locking hole defined by the intramedullary nail (Pg. 296, 3.1+3.2) (one of ordinary skill would recognize the x-ray image of the intramedullary nail would also include the bone); 
based on the first visual perspective of the locking hole (Pg. 297, 3.3+3.4), determining a second position of the medical imaging device relative to the intramedullary nail (Pg. 297, 3.5); 
causing the medical imaging device to be in the second position relative to the intramedullary nail (Pg. 297, 3.5); and 
while the medical imaging device is in the second position, generating a second X-ray image of the bone, wherein the second X-ray image includes a second visual perspective of the locking hole, and the second visual perspective defines a circle that corresponds to a perimeter of the locking hole (Pg. 297, 3.5).
Regarding Claim 19, Viant discloses the invention substantially as claimed. Viant further discloses based further on physical characteristics of the intramedullary nail (Pg. 297, 3.4), determining the second position of the medical imaging device, such that the second position is only determined based on the first X-ray image and the physical characteristics of the intramedullary nail (Pg. 3.3+3.4).
Regarding Claim 20, Viant discloses the invention substantially as claimed. Viant further discloses displaying an indication of the second position, and wherein the medical imaging device is positionally adjustable from the first position to the second position (Pg. 297, 3.5).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Viant in view of Lloyd et al. (U.S PGPub 2007/0167698 A1).
Regarding Claim 12, Viant teaches method for determining an orientation for drilling a hole for a locking screw to secure an intramedullary nail to a bone (Pg. 293, Abstract), the method comprising the steps of: 
receiving a first X-ray image of the bone and a portion of the intramedullary nail within the bone (Pg. 296, 3.1+3.2) (one of ordinary skill would recognize the x-ray image of the intramedullary nail would also include the bone), 
the first X-ray image generated by a medical imaging device while the medical imaging device is in a first position (Pg. 296, 3.1+3.2), the first X-ray image including a first visual perspective of at least locking holes defined by the intramedullary nail (Pg. 296-297, 3.3); 
retrieving physical characteristics of the intramedullary nail (Pg. 297, 3.4); and 
based on the first visual perspective of the least two locking holes, and based on the physical characteristics of the intramedullary nail (Pg. 297, 3.4), 
determining a second position for the medical imaging device (Pg. 297, 3.5), wherein, when the medical imaging device generates a second X-ray image while the medical imaging device is in the second position, the second X-ray image includes a second visual perspective of the at least two locking holes (Pg. 297, 3.5), 
the second visual perspective defining circles that correspond to respective perimeters of the at least two locking holes (Pg. 297, 3.5).
Viant is silent regarding a wireless communications channel.
Lloyd teaches a fluoroscopic system (Abstract). This system has the c arm wirelessly communicates with a computer [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the communication channel of the combination with a wireless communication channel, as taught by Lloyd, as the substitution for one known communication channel with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of communicating wirelessly are reasonably predictable.
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Viant further teaches wherein the first visual perspective defines ellipses or lenses that correspond to respective perimeters of the at least two locking holes (Pg. 297, 3.4).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Viant in view of Ritchey et al. (U.S Patent 8,623,023 B2).
Regarding Claim 16, Viant teaches the invention substantially as claimed. Viant further teaches the medical imaging device to be in the second position such that the medical imaging device defines a direction of X-ray travel base on by the perimeter of the circle of the second visual perspective of the locking hole (PG. 297, 3.5).
Viant is silent regarding the direction of travel is substantially perpendicular to a plane defined by the circle.
Ritchey teaches a system for targeting landmarks on a surgical implant (Abstract). When the image of the hole on the implant is a circle, that indicates the imaging device is substantially perpendicular to a plane defined by the circle (Col 1, lines 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the relative trajectory of Viant with the x-ray source being perpendicular to a plane defined by the circle, as the substitution for one known relative position with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the direction X-ray travel being substantially perpendicular to the plane defined by the circle are reasonably predictable. 
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. Viant further teaches drilling the hole along the direction of X-ray travel defined by the medical imaging device when the medical imaging device is in the second position (Pg. 298, Col 1, ¶ 1-2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Viant in view of Ritchey as applied to claim 16 above, and further in view of Gorek et al. (US 2010/0312103 A1).
Regarding Claim 17, the combination teaches the invention as claimed. The combination fails to explicitly teach a motion sensor supported by the medical imaging device, the motion sensor configured to determine an orientation of the direction of X-ray travel, so as to calibrate an accelerometer with the direction of X-ray travel from an X-ray generator to an X-ray receiver of the medical imaging device.
Gorek teaches an imaging system (Abstract). This system contains an accelerometer coupled to a medical device [0052]. This system also contains a motion sensor (accelerometer) attached to the C arm to determine an orientation of the direction of x-ray travel [0062]. The system uses the sensor on the object to ensure the tool is correctly aligned [0054].
It would have been obvious to one of ordinary skill in the art before the effective to modify the system so the imaging device contains an motion sensor, as taught by Gorek, as this reduces the challenge of finding an optimal trajectory, as recognized by Gorek [0007]. It further would have been obvious to one of ordinary skill that the accelerometer is calibrate with the direction of X-ray travel from an X-ray generator to an X-ray receiver of the medical imaging device as the tilt sensor is used to align the surgical tool with the axis of the direction of X-ray travel from an X-ray generator to the X-ray receiver [0050].

Allowable Subject Matter
Claims 1-11 allowed.
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 recites “A surgical instrument assembly comprising: a processor; a surgical instrument configured to operate on an anatomical structure; a display coupled to the processor and attached to the surgical instrument, the display configured to display X-ray data of the anatomical structure, the X-ray data generated by a medical imaging device; and a memory in communication with the processor, the memory having stored therein instructions that, upon execution of the processor, cause the processor to: identify an intramedullary nail from a plurality of intramedullary nails so as to determine an intramedullary nail identity, the intramedullary nail defining a plurality of locking holes sized to receive respective locking screws; receive a first X-ray image from the medical imaging device, the first X-ray image generated by the medical imaging device when the medical imaging device is in a first position such that the first X-ray image includes a portion of the intramedullary nail, the portion of the intramedullary nail including a portion of at least two of the plurality of locking holes; and based on the portion of the at least two locking holes and the intramedullary nail identity, determine a second position of the medical imaging device that is different than the first position, such that, when the medical imaging device is placed in the second position and generates a second X-ray image from the second position, the second X-ray image includes the at least two locking holes shown as respective circles.” This is not reasonably taught by the prior art without the benefit of improper hindsight. 
While Viant teaches aligning a fluoroscope to be aligned with a IM hole so the holes appear circular, Viant does not teach “A surgical instrument assembly comprising: a processor; a surgical instrument configured to operate on an anatomical structure; a display coupled to the processor and attached to the surgical instrument, the display configured to display X-ray data of the anatomical structure, the X-ray data generated by a medical imaging device; and a memory in communication with the processor, the memory having stored therein instructions that, upon execution of the processor, cause the processor to: identify an intramedullary nail from a plurality of intramedullary nails so as to determine an intramedullary nail identity, the intramedullary nail defining a plurality of locking holes sized to receive respective locking screws”. Bertram et al. (U.S PGPub 2020/0390412 A1) teaches automatically aligning a C-arm with implants. However, these references use fiducial markers on the imaging device and registration/fiducials on an implant to align the imaging axis of the C-arm with the implant. This is a fundamentally different process than “identify an intramedullary nail from a plurality of intramedullary nails so as to determine an intramedullary nail identity, the intramedullary nail defining a plurality of locking holes sized to receive respective locking screws; receive a first X-ray image from the medical imaging device, the first X-ray image generated by the medical imaging device when the medical imaging device is in a first position such that the first X-ray image includes a portion of the intramedullary nail, the portion of the intramedullary nail including a portion of at least two of the plurality of locking holes; and based on the portion of the at least two locking holes and the intramedullary nail identity, determine a second position of the medical imaging device that is different than the first position, such that, when the medical imaging device is placed in the second position and generates a second X-ray image from the second position, the second X-ray image includes the at least two locking holes shown as respective circles”. Therefore, claim 1 is non-obvious and allowable over the prior art. Dependent claim 1-11 necessarily contain all the limitations of claim 1 and are allowable for substantially the same reasons.
Claim 14 recites “the method as recited in claim 12, the method further comprising: based on the first visual perspective of the least two locking holes, and based on the physical characteristics of the intramedullary nail, determining a third position for the medical imaging device, wherein, when the medical imaging device generates a third X-ray image while the medical imaging device is in the third position, the third X-ray image includes a third visual perspective of a third locking hole of the intramedullary nail, the third locking hole not visible in the first X-ray image, the third visual perspective defining a circle that corresponds to a perimeter of the third locking hole.” This is not reasonably taught by the prior art without the benefit of improper hindsight. Viant does not reasonably suggest a third locking hole, or determining a third position. Neither Lloyd, Ritchey, nor Gorek reasonably suggest the claim limitations. Therefore, claim 14 would be allowable if rewritten in independent  form including all the limitations of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bertram et al. (U.S PGPub 2020/0390412 A1), which teaches a method for aiming a C arm.
Kienzle, III (U.S PGPub 2002/0077541 A1), which teaches a system for aligning a drill with holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793